Citation Nr: 1040771	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  02-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a post-operative left hip disorder to 
include left hip fracture residuals and left lower extremity 
residual shortening.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 
1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for left hip fracture residuals and left lower extremity 
residual shortening.  In May 2004, the Veteran was afforded a 
hearing before a Veterans Law Judge.  In August 2004, the Board 
remanded the Veteran's claim to the RO for additional action.  

In February 2006, the Board, in pertinent part, remanded the 
Veteran's claim to the RO for additional action.  In March 2008, 
the Veteran was informed that the Veterans Law Judge who had 
conducted his May 2004 hearing was no longer employed by the 
Board and he therefore had the right to an additional hearing 
before a different Veterans Law Judge.  In March 2008, the 
Veteran stated that he did not desire an additional hearing.  In 
October 2008, the Board remanded the Veteran's claim to the RO 
for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its October 2008 Remand instructions, the Board directed that: 

1.  The RO should obtain complete records 
for the April 1997 surgery, to include 
nurses' and doctors' notes, as well as a 
copy of the consent form signed by the 
Veteran and discharge summary for the April 
1997 surgery at the Detroit VAMC.  
The Board clarified that "additional requests for the missing 
records must be made unless there is a response that the records 
are no longer available and the VAMC can provide information on 
the disposition of the records."  

The Board observes that additional VA clinical documentation was 
incorporated into the record in response to the Board's October 
2008 Remand instructions.  The records do not include a copy of 
the Veteran's signed consent form for his April 1997 VA left hip 
surgery.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Although the Board sincerely 
regrets the additional delay, it is necessary to again remand the 
Veteran's claim to the RO to obtain the requested documentation.  

Accordingly, the case is REMANDED for the following action:

1.  Again request that a copy of the 
Veteran's signed consent form for his April 
1997 left hip surgery performed at the 
Detroit, Michigan, VA Medical Center be 
forwarded for incorporation into the 
record.  If the signed consent form is 
not available, a written statement to 
that effect must be prepared and 
incorporated into the record.  

2.  Then readjudicate the Veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for a post-operative left hip 
disorder to include left hip fracture 
residuals and left lower extremity residual 
shortening.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


